IN THE SUPREME COURT OF THE STATE OF NEVADA


                     REZA ZANDIAN, A/K/A GOLAMREZA                         No. 82559
                     ZANDIANJAZI, A/K/A GHOLAM REZA
                     ZANDIAN, A/K/A REZA JAZI, A/K/A J.
                     REZA JAZI, A/K/A G. REZA JAZI, A/K/A
                     GHONOREZA ZANDIAN JAZI, AN
                     INDIVIDUAL,
                                                                               FILE
                     Appellant,                                                FEB 1 6 2022
                     vs.                                                     ELIZABETH A. BROWN
                     JED MARGOLIN, AN 1NDIV[])UAL,                         CLERK OX SkilDREME COURT
                                                                          BY   5•Yr
                     Res ondent.                                                DEPUTYCLE
                                                                                       A-174t



                                         ORDER DISMISSING APPEAL

                                This is an appeal from an order (the enforcement order)
                    granting respondents Motion to Void Deeds, Assign Property, For Writ of
                    Execution and To Convey, which respondent, Jed Margolin, filed to collect
                    on his prior default judgment against appellant, Reza Zandian. First
                    Judicial District Court, Carson City; James Todd Russell, Judge.
                                Respondent directly challenges the appealability of the
                    enforcement order under any statute or rule. Appellant responds that the
                    order is appealable as a special order after final judgment (SOAFJ) under
                    NRAP 3A(b)(2). But, as appellant acknowledges, to be appealable as an
                    SOAFJ, an order must "affect[ } the rights of some party to the action,
                    growing out of the judgrnent previously entered." Gumrn v. Mainor, 118
                    Nev. 912, 914, 59 P.3d 1220, 1221 (2002). Accordingly, post judgment orders
                    that do not affect rights already incorporated in a judgment are not
                    appealable as SOAFJs. Murray v. A Cab Taxi Serv. LLC, No. 81641, 2020
                    WL 6585946(Nev. November 9, 2020)(Order Dismissing Appeal). And here,
                    Margolin's right to execute on his default judgment arises from the default
                    judgment itself, not the subsequent enforcement order. Appellant having
SUPREME COURT
     OF
   NEVADA

in) 1947A   40114

                                                                                                 e
                  effectively conceded that no other statute or rule specifically provides for an
                  appeal from the enforcement order, see Colton v. Murphy, 71 Nev. 71, 72,
                  279 P.2d 1036, 1036 (1955) (holding that a failure to challenge a point raised
                  on appeal "constitutes a clear concession by appellants that there is merit
                  in respondents position"), we therefore
                              ORDER this appeal DISMISSED.



                                                                                    • J.
                                                      Silver


                                                                                    • J.
                                                      Cadish


                                                                  Pio&f.            • J.
                                                      Pickering



                  cc:   Hon. James Todd Russell, District Judge
                        Oshinski & Forsberg, Ltd.
                        Brownstein Hyatt Farber Schreck, LLP/Reno
                        Carson City Clerk




SUPREME COURT
      OF
    NEVADA
                                                        2
an 1947A 4211D0